DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takei, US 2012/0200158 A1 (“Takei”) in view of Joye et al. US 2017/0093222 A1 (“Joye”).
As to claim 1, Takei discloses a wireless power transmission device configured to wirelessly transmit power to a wireless power reception device, the wireless power transmission device comprising:
a power transmission unit configured to transmit a power signal via a transmission coil (Takei Figure 1 or Paragraphs 14-15 or 58 – e.g., transmission coil necessary in antenna or wireless power transmitter, see, e.g., Joye Figure 9); 
a power conversion unit configured to convert a strength of power applied from an outside and transfer the strength of power to the power transmission unit (Takei Figure 1 or Paragraph 58 – e.g., power conversion in order to convert input power Element 8 into the power transmitted from the antenna Element 1); 
a communication unit configured to receive a packet from the wireless power reception device (Takei Paragraphs 46-47 – communication with the receiver, in combination with Joye – see below); and 
a controller configured to control the power based on a control error value received via the communication unit (Takei Figure 1 or Paragraphs 46-47 – e.g., power transmission control in response to feedback from the receiver), 
wherein the controller controls the power by applying a predetermined offset to the control error value when receiving an unexpected packet in a power transfer phase (Takei Paragraphs 46-47 – e.g., interrupting or changing wireless power transmission in response to feedback).  Takei discloses many of the elements of claim 
As to Claim 10, Takei and Joye disclose the device of claim 1.  Takei and Joye further disclose wherein the controller receives a configuration packet via the communication unit (Joye Paragraphs 21-22 or 129-133 – e.g., configuration and communication), and determines a value of the offset based on at least one of a power class or a maximum power of the wireless power reception device included in the configuration packet (Joye Paragraphs 21-23 or 129-133 – e.g., power sent according to “required power”, amount of power sent is necessarily related to amount of change in power transmission if transmission is stopped).
As to claim 11, Takei discloses a wireless charging method of a wireless power transmission device that wirelessly transmits power, the wireless charging method comprising:
a ping phase of transmitting a power signal of a predetermined pattern for wireless power reception device identification (Joye Paragraphs 20 or 128); 78 WO 2017/142234 Al PCT/KR2017/001110
an identification phase of identifying a wireless power reception device based on a received identification packet (Joye Paragraphs 21-23 or 129-130); and 
a power transfer phase of controlling power based on a control error value received from the identified wireless power reception device (Takei Figure 1 or Paragraphs 46-47 – e.g., power transmission control in response to feedback from the receiver),
wherein the power is controlled by applying a predetermined offset to the control error value when an unexpected packet is received in the power transfer phase 
Claim 20 recites elements similar to claim 10, and is rejected for the same reasons.
Allowable Subject Matter
Claims 2-9 and 12-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest a device or method for wireless power transmission having combination of elements/steps in the claims including, among other elements, the offset application criteria, unexpected packet classification, or offset handling elements of the claims, in combination with the power transmission and management elements of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851